Citation Nr: 1544233	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  13-29 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral degenerative disc and joint disease, currently rated as 40 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent for left lower extremity nerve impairment.  

3.  Entitlement to an initial rating in excess of 50 percent for major depression and panic disorder.  

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Gentry Hogan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's Representative

ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1971 to July 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Veteran filed a notice of disagreement in November 2011 and was provided with a statement of the case in August 2013.  The Veteran perfected his appeal with a September 2013 VA Form 9.  

The Veteran's representative testified on behalf of the Veteran at a Board videoconference hearing in August 2015 and a copy of that transcript is of record.  After the hearing, the Veteran submitted additional evidence with a waiver of initial agency of original jurisdiction review.    

Additionally, an August 2013 rating decision denied the Veteran's claim for TDIU and the Veteran did not submit a notice of disagreement with that decision.  Nonetheless, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, the Veteran's only service-connected disabilities are those currently on appeal.  As such, the issue is properly reflected above.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected low back disability, left lower extremity disability, and major depression are more severe than reflected in his current disability ratings.  The Veteran also contends that he is unable to work due to his service-connected disabilities.  

First, the June 2011 Social Security Administration (SSA) decision concluded that the Veteran's low back pain, prostate cancer, and mental problems affected his employability.  The Board notes that while the Veteran submitted the favorable SSA decision in October 2011, the SSA records do not include the underlying medical records used in making its decision.  Thus, a remand is necessary to obtain the Veteran's complete SSA record.  

Second, the Veteran was last afforded a VA examination to assess the severity of his service connected low back disability and lower left extremity disability in October 2010.  The examiner found that the Veteran's had radiation to his left lower extremity.  At the August 2015 Board hearing, the Veteran's representative reported that the Veteran had radiation to three limbs.  Additionally, the Veteran was last afforded a VA examination to assess the severity of his major depression in June 2011.  The examiner noted that the Veteran was clean and neatly groomed.  A subsequent March 2012 private treatment record noted the Veteran had poor hygiene.  Additionally, at the August 2015 Board hearing, the Veteran's representative asserted that the Veteran's absence at the hearing due to bed bugs was illustrative of the Veteran's lack of hygiene and representative of his current mental state.  As the evidence of record suggest the Veteran's service connected disabilities have worsened in severity since his last VA examinations, the Board finds that the Veteran should be afforded new VA examinations to assess the current severity of his disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating).

Finally, in regards to the Veteran's claim for a TDIU, the Board notes that the Veteran currently meets the schedular requirements set forth in 38 C.F.R. § 4.16(a).  Additionally, the Veteran's medical treatment records show that his service-connected disabilities affect his ability to work.  However, the Board finds that it is currently unclear whether the Veteran is unemployable solely due to his service-connected disabilities.  As such, on remand the issue of the functional impairment caused solely by the Veteran's service-connected disabilities should be addressed.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran another opportunity to identify any pertinent private or VA treatment records for his claimed disabilities.  The RO/AMC should secure any necessary authorizations.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  Specifically, the RO should obtain any outstanding VA treatment records dated June 2011 to the present. 

2. Contact the SSA and request the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records in SSA's possession.  A copy of any request(s) sent to SSA, and any reply, to include any records obtained from SSA, must be included in the claims file. 

3. Then, schedule the Veteran for a new VA examination to determine the current severity of his major depression and panic disorder.  The claims folder should be made available for review and a notation of such should be noted.  All appropriate testing should be conducted and complaints and clinical manifestations should be reported in detail.

The examiner must describe the nature, current severity, and all symptoms associated with the Veteran's major depression and panic disorder.  

The examiner should also provide an opinion regarding the level of functional impairment caused solely by the Veteran's major depression and panic disorder.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected major depression and panic disorder, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.
4. Schedule the Veteran for a new VA examination, to determine the current nature and severity of his lumbosacral degenerative disc and joint disease and left lower extremity nerve impairment.  The claims folder must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing in degrees, should be performed.

The examiner should perform an appropriate range of motion examination, expressing all findings in degrees and noting the degree where painful motion begins, if at all.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible to do so to any degree of medical certainty without resort to speculation, then the examiner must provide an explanation for why this is so.

The examiner should also note whether the low back disability results in incapacitating episodes, and indicate the total duration of any episodes.

The examiner should also identify any neurological findings related to the Veteran's lumbosacral degenerative disc and joint disease.  The examiner should describe fully the extent and severity of those symptoms.  The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found.  Particularly, the examiner should determine the severity of the Veteran's left lower extremity nerve impairment.  

The examiner should also describe the functional impact of the Veteran's service connected lumbosacral degenerative disc and joint disease and left lower extremity nerve impairment.  In particular, the examiner should describe what types of employment activities would be limited, what types of employment would not be limited (if any), and whether any limitation on employment would likely be permanent. 

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

5. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




